219 S.E.2d 277 (1975)
27 N.C. App. 379
STATE of North Carolina
v.
Tony Darcella SMITH.
No. 7520SC428.
Court of Appeals of North Carolina.
November 5, 1975.
*278 Atty. Gen. Rufus L. Edmisten by Associate Atty. David S. Crump, Raleigh, for the State.
Brown, Brown & Brown by Charles P. Brown, Albemarle, for defendant-appellant.
CLARK, Judge.
Defendant assigns error in the finding that he was not indigent and the denial of his request for appointment of counsel. According to the record on appeal on 10 June 1974, he waived preliminary hearing and waived in writing the assignment of counsel. The case was calendared for trial on 22 July 1974. On that day the defendant appeared in court and filed an affidavit of indigency, disclosing facts as follows: That he was an E-4 in the U.S. Army with an income of $413.00 per month; that he had $120.00 held for him or owed to him; that he was not married and had no children; and that he owned a 1969 Chevelle which had a value of $1600-$1700, on which he owed $450.
Judge Chess found that the defendant was not indigent and denied the motion for appointment of counsel. This finding is supported by the evidence. The theory that right to counsel has been denied because of *279 absence of definite standards for determining indigency has been rejected by this Court. State v. Grier, 23 N.C.App. 548, 209 S.E.2d 392 (1974).
The waiver of right to have assigned counsel, which defendant signed in the District Court at preliminary hearing, was "good and sufficient until the proceeding finally terminated, unless the defendant himself makes known to the court that he desires to withdraw the waiver and have counsel assigned to him." State v. Watson, 21 N.C.App. 374, 379, 204 S.E.2d 537, 540 (1974).
In this case the defendant delayed until the day his case was scheduled for trial before moving to withdraw the waiver and have counsel assigned. If this tactic is employed successfully, defendants will be permitted to control the course of litigation and sidetrack the trial. At this stage of the proceeding, the burden is on the defendant not only to move for withdrawal of the waiver, but also to show good cause for the delay. Upon his failure to do so, the signed waiver of counsel remains valid and effective during trial. Judge Chess did all, if not more, than was necessary to meet the requirements of due process and fairness when he continued the case for a week so that the defendant could employ counsel if he desired to do so and to otherwise prepare for his defense.
When the case was called for trial the following week, Judge Kivett, presiding, again found that the defendant was not indigent. Upon arraignment, defendant pled not guilty. He did not claim he had made any effort to employ counsel or that he was unable to represent himself. We find this assignment of error without merit.
We note that the defendant has not assigned error in the rulings on evidence or on the charge of the court. There was abundant evidence to support the jury verdict. And, finally, though the defendant was convicted of two felonies a lenient sentence of not more than three years as a committed youthful offender was imposed.
No error.
BRITT and PARKER, JJ., concur.